Case 8:20-cv-02219-MSS-TGW Document 1 Filed 09/21/20 Page 1 of 10 PageID 1



                              UNITED STATES DISTRICT COURT
                           FOR THE MIDDLE DISTRICT OF FLORIDA
                                     TAMPA DIVISION

   Stephen Andrews and
   Christina Andrews,
                                                   Case No.:      8:20-cv-2219
             Plaintiff,
                                                   Division:      __________________________
             vs.

   Brokers Network Realty, LLC                     Ad Damnum: $2,000 + Atty Fees & Costs
   d/b/a TB Property Management and
   Stephen Corbicz                                          JURY TRIAL DEMANDED

             Defendant.

                          COMPLAINT AND DEMAND FOR JURY TRIAL

         COME NOW the Plaintiffs, Stephen Andrews and Christina Andrews (“The

  Andrews”), by and through their attorneys, Seraph Legal, P.A., and complain of the

  Defendants, Brokers Network Realty, LLC d/b/a TB Property Management (“TB

  Property”) and Stephen Corbicz (“Mr. Corbicz” or “Landlord Corbicz”), stating as

  follows:

                               PRELIMINARY STATEMENT

         1.         This is an action brought by the Andrews, individual consumers, against TB

  Property for violations of the Fair Debt Collection Practices Act, 15 U.S.C. §1692, et.

  seq. (“FDCPA”), the Florida Consumer Collection Practices Act, Section 559.55,

  Florida Statutes, et. seq. (“FCCPA”), and unjust enrichment.

                                 JURISDICTION AND VENUE

         2.         Subject-matter jurisdiction arises under the FDCPA, 15 U.S.C. § 1692k(d),

  and 28 U.S.C. § 1331.
Case 8:20-cv-02219-MSS-TGW Document 1 Filed 09/21/20 Page 2 of 10 PageID 2




         3.         This Court has supplemental jurisdiction over Plaintiffs’ FCCPA claims

  under Section 559.77(1), Florida Statutes and 28 U.S.C. §1367.

         4.         TB Property is subject to the provisions of the FDCPA and FCCPA and is

  subject to the personal jurisdiction of this Court pursuant to Fed. R. Civ. P. 4(k)(1)(A) and

  Section 48.193, Florida Statutes.

               5.       Venue is proper in this division and district pursuant to 28 U.S.C.

    §1391(b)(2) because the acts complained of were committed by the Defendant within

                                       Hillsborough County.

                                             PARTIES

         6.         The Andrews, a married couple, are natural persons who, at all-time relevant

  hereto, resided in Hillsborough County, Florida.

         7.         The Andrews are therefore “consumers” as defined by the FDCPA and

  FCCPA, 15 U.S.C. § 1692a(3) and Section 559.55(8), Florida Statutes.

         8.         TB Property is a Florida limited liability company with a primary business

  address of 1313 Cambron Drive, Valrico, Florida 33596.

         9.         TB Property Registered Agent is Michael Rivera, 1313 Cambron Drive,

  Valrico, Florida 33596.

         10.        TB Property is a Debt Collector within the meaning of the FDCPA, 15

  U.S.C. §1692a(6) and the FCCPA, Section 559.55(7), Florida Statutes, in that they use an

  instrumentality of commerce, including postal mail, both interstate and within the state of

  Florida, for their business, the principal purpose of which is the collection of debts.
Case 8:20-cv-02219-MSS-TGW Document 1 Filed 09/21/20 Page 3 of 10 PageID 3




  Alternatively, they regularly collect or attempt to collect, directly or indirectly, debts owed

  or asserted to be owed another.

          11.     Mr. Corbicz is the “landlord” as defined in the operative lease contract.

          12.     Mr. Corbicz, at all time relevant, hired TB Property to act on his behalf and

  for his benefit as to the lease.

          13.     Mr. Corbicz is believed to reside at 301 W Alfred St., Tampa, FL 33603,

          where he may be served.

                                     FACTUAL ALLEGATIONS

          14.     Around August 3, 2019, The Andrews entered into a lease for a single-

  family home with Stephen Corbicz at 3705 West Sevilla Street, Tampa, Florida 33629

  (“Rental”). SEE PLANTIFF’S EXHIBIT A.

          15.     Landlord Corbicz hired TB Property to manage the Rental, including

  leasing the property, collecting rent, withholding monies from the security deposit, and

  attempting to collect monies relating to the lease.

          16.     Under the lease, the Andrews paid a security deposit of $2,500.00 and

  agreed to monthly rent of $2,600.00.

          17.     The Andrews used the Rental as their primary residence.

          18.     The lease was set to expire on July 31, 2020.

          19.     The Andrews notified TB Property of their intention to vacate the Rental

  prior to the expiration of the due to the Andrews closing on their new home.

          20.     The Andrews gave more than a thirty (30) day notice.
Case 8:20-cv-02219-MSS-TGW Document 1 Filed 09/21/20 Page 4 of 10 PageID 4




         21.     On or about June 11, 2020, the Andrews vacated the apartment and paid rent

  through the move-out date.

         22.     New tenants physically moved into the Rental on June 13, 2020.

         23.     TB Property, acting as a debt collector, alleged that the Andrews owed

  $1,1250.00 for re-release fees, early termination, damages, and/or other fees (the “Debt”).

  SEE PLAINTIFFS’ EXHIBIT B.

         24.     The Debt arose from services which were for family, personal, or household

  purposes, specifically rent for the Andrews personal residence, meeting the definition of

  “debt” under the FDCPA and FCCPA, 15 U.S.C. § 1692a(5) and Section 559.55(6), Florida

  Statutes.

         25.     The vast majority of the Debt was from an early termination fee, which TB

  Property referred to on its invoice as a “Release Fee, Early terminate.” Id.

         26.     The fee assessed was $1,000.00. Id.

         27.     Pursuant to Section 83.595(4), Florida Statutes, for a landlord to obtain

  liquidated damages or an early termination fee, the landlord must provide a separate

  addendum in the lease containing the terms of the clause where the tenant agrees to pay

  liquidated damages or an early termination fee, so that the consumer’s attention is drawn

  to this important clause, in a format substantially similar to the following:

                      ☐ I agree, as provided in the rental agreement, to pay $ (an
                      amount that does not exceed 2 months’ rent) as liquidated
                      damages or an early termination fee if I elect to terminate
                      the rental agreement, and the landlord waives the right to
                      seek additional rent beyond the month in which the landlord
                      retakes possession.
Case 8:20-cv-02219-MSS-TGW Document 1 Filed 09/21/20 Page 5 of 10 PageID 5




                       ☐ I do not agree to liquidated damages or an early
                       termination fee, and I acknowledge that the landlord may
                       seek damages as provided by law.

             28.   TB Property did not properly include a “termination fee” or any other

  liquidated damage clause in the lease executed by both Landlord and the Andrews. SEE

  PLANTIFF’S EXHIBIT A.

             29.   The lease did not have a separate addendum which provided for the early

  termination fee provision nor did it contain a separate signature requirement with the

  expressly required options listed. Id.

             30.   Further, there was no clause that allowed for a “re-release fee.”

             31.   TB Property would have incurred the same cost of re-renting the Rental had

  the Andrews waited a month and a half and moved out at the expiration of the lease.

             32.   Having failed to comply with Florida Statute 83.595(4), TB Property lacked

  any legal basis to charge the $1,000.00 “Release Fee, Early terminate.”

             33.   The Debt was immediately withheld from the Andrews’ security deposit.

             34.   Further, the Andrews complied with Florida 83.49(3) by objecting to the

  $1,000.00 withheld from their security deposit within the required fifteen (15) days. See

  Plaintiffs’ Exhibit C.

             35.   TB Property have not responded to the Andrews’ certified letter.

             36.   TB Property continues to withhold monies it was not legally allowed to

  collect.

             37.   Upon information and belief, numerous consumers have been subjected to,
Case 8:20-cv-02219-MSS-TGW Document 1 Filed 09/21/20 Page 6 of 10 PageID 6




  and paid, these improper early termination fees.

            38.   The Defendants continue to charge improper early termination fees and

  security deposits in violation of Florida law because the Defendants know many consumers

  will simply pay the amounts to buy peace of mind.

            39.   As such, the Defendant’s improper collections in this case are intentional,

  and done with a reckless disregard for the rights of consumers.

            40.   The Andrews have retained the aforementioned law firm to represent them

  in this action and have assigned their right to recover attorney fees to the firm.

                                   COUNT I
                  VIOLATIONS OF THE FDCPA – TB PROPERTY ONLY

            41.   The Andrews adopt and incorporate paragraphs 1 - 40 as if fully stated

  herein.

            42.   TB Property violated 15 U.S.C. § 1692e(10) when it made false

  representations regarding the character or legal status of the Debt when it falsely

  represented that the Debt was valid, legally owed, and legally enforceable against the

  Andrews, when the Debt was void and unenforceable, as there was no early termination

  clause.

            43.   TB Property violated 15 U.S.C. § 1692e and 1692e(2)(a) when it used false,

  deceptive, and misleading representations in connection with the collection of a debt when

  it falsely represented that the Debt was valid, legally owed, and legally enforceable against

  the Andrews, when the Debt was void and unenforceable, at the right to collect the amount

  had been objected to and the early termination clause was non-existent.
Case 8:20-cv-02219-MSS-TGW Document 1 Filed 09/21/20 Page 7 of 10 PageID 7




            44.   TB Property violated 15 U.S.C. § 1692f when it used unfair and

  unconscionable means to collect a debt by attempting to collect unenforceable amounts

  against the Andrews.

            45.   Defendant’s actions were willful, intentional, and representative of its

  regular business practices.

            46.   TB Property is liable for the above-stated violations of the FDCPA, and the

  Andrews are entitled to statutory damages not to exceed $1,000, plus their reasonable

  attorney fees and costs.

            WHEREFORE, the Andrews respectfully requests this honorable Court to enter

  judgment in their favor, and against TB Property, for:

            a.    Statutory damages of $1,000 pursuant to 15 U.S.C. § 1692k(a)(2)(A);

            b.    Actual damages pursuant to 15 U.S.C. § 1692k(a)(1);

            c.    Reasonable costs and attorneys’ fees pursuant to 15 U.S.C. § 1692k(a)(3);

                  and,

            d.    Such other relief that this Court deems just and proper.

                                  COUNT II
             VIOLATIONS OF THE FCCPA – TB PROPERTY AND CORBICZ

            47.   The Andrews adopt and incorporate paragraphs 1 - 40 as if fully stated

  herein.

            48.   TB Property and Landlord Corbicz violated Section 559.72(9), Florida

  Statutes, when they attempted to enforce a legal right that did not exist by collecting an

  early termination fee when such fee was not authorized due to lack of compliance with the

  requirements of Section 83.595(4).
Case 8:20-cv-02219-MSS-TGW Document 1 Filed 09/21/20 Page 8 of 10 PageID 8




            49.      Defendants’ actions were willful, calculated and intentional. Defendants

  have utilized these same tactics against other consumers, including charging impermissible

  early termination fees through the retained security deposit when no such legal right to do

  so exists.

            50.      For its violations of the FCCPA, TB Property and Landlord Corbicz are

  liable, and the Andrews are entitled to statutory damages not to exceed $1,000, plus their

  reasonable attorney fees and costs.

            WHEREFORE, the Andrews respectfully requests this honorable Court to enter

  judgment in their favor, and against TB Property and Landlord Corbicz, joint and

  serverally, for:

            a.       Statutory damages of $1,000 pursuant to Section 559.77(2), Florida

                     Statutes;

            b.       Actual damages pursuant to Section 559.77(2), Florida Statutes;

            c.       Reasonable costs and attorney’s fees pursuant to Section 559.77(2),

                     Florida Statutes;

            d.       Equitable relief enjoining TB Property and Landlord Corbicz from further

                     violations of the FCCPA; and,

            e.       Such other relief that this Court deems just and proper.


                                          COUNT III
                                     UNJUST ENRICHMENT

            51.      The Andrews adopt and incorporate paragraphs 1 - 40 as if fully stated

  herein.
Case 8:20-cv-02219-MSS-TGW Document 1 Filed 09/21/20 Page 9 of 10 PageID 9




         52.     The Andrews conferred a benefit to TB Property and Landlord Corbicz in

  the form of the $1,000 early termination fee improperly withheld.

         53.     TB Property and Landlord Corbicz have enjoyed the benefits of this $1,000

  improperly withheld.

         54.     Defendants had no right to the $1,000 early termination fee withheld from

  the Andrews because the underlying lease failed to comply with the express prerequisites

  established in Section 83.595(4), Florida Statutes.

         55.     With no legal basis to retain this significant portion of the Andrews security

  deposit, the Defendants ongoing retention of these funds is inequitable..

         WHEREFORE, the Andrews respectfully requests this honorable Court to enter

  judgment in their favor, and against TB Property and Landlord Corbicz, for:

         a.      $1,000 in damages as authorized by Florida Power Corp. v. City of Winter

                 Park, 887 So. 2d 1237 (Fla. 2004) Malamud v. Syprett, 117 So. 3d 434

                 (Fla. Dist. Ct. App. 2013)

         b.      Such other relief that this Court deems just and proper.

                                JURY TRIAL DEMANDED

         The Andrews hereby demand a trial by jury on all issues so triable.
Case 8:20-cv-02219-MSS-TGW Document 1 Filed 09/21/20 Page 10 of 10 PageID 10




   Respectfully submitted this September 21, 2020 by:


                                                        SERAPH LEGAL, P. A.
                                                        /s/ Bridget L. Dow
                                                        Bridget L. Dow
                                                        Florida Bar No.: 1022866
                                                        BDow@seraphlegal.com
                                                        /s/ Thomas M. Bonan
                                                        Thomas M. Bonan, Esq.
                                                        Florida Bar No.: 118103
                                                        tbonan@seraphlegal.com
                                                        2002 E. 5th Ave., Suite 104
                                                        Tampa, FL 33605
                                                        Tel: 813-567-1230
                                                        Fax: 855-500-0705
                                                        Counsel for Plaintiff




   ATTACHED EXHIBITS LIST

   A      The Andrews’ Rental Agreement.
   B      TB Property’s Notice of Intention to Withhold Security Deposit.
   C      Plaintiffs’ Letter Objecting to the Withhold of Security Deposit.
